Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12-13 were canceled.  
Claims 1-11 and 14-15 are pending.
Claims 1-7 and 14-15 were withdrawn from further consideration (see below).
Claims 8-11 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10 March 2022 is acknowledged.
Claims 1-7 and 14-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in line 20 and 27 at page 41; and in line 21 at page 63. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities: “histidine-HCI” in line 2 should read “histidine-HCl”. Appropriate correction is required.

Claim(s) 10 is/are objected to because of the following informalities: “CD33, CD16 and CD123, the method comprising culturing” in line 3 should read “CD33, CD16 and CD123, wherein the method comprises culturing”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of single chain triplebody capable of specifically binding to CD33, CD16 and CD123 encoded by a nucleic acid molecule encoding a single chain triplebody capable of specifically binding to CD33, CD16 and CD123, wherein said nucleic acid molecule comprises:(a) a nucleic acid molecule encoding a protein represented by SEQ ID NO: 1; (b) a nucleic acid molecule represented by SEQ ID NO:2; (c) the nucleic acid molecule of (b), wherein each thymine is replaced by uracil; (d) a nucleic acid molecule encoding a protein having at least 98% sequence identity to the protein of (a); or (e) a nucleic acid molecule that is degenerate with respect to the nucleic acid molecule of (b) or (c).
Instant specification disclosed development, production and purification of the clinical candidate SPM-2 triplebody (examples 1-5, page 37-51); long-term stability of SPM-2 in formulation buffer (example 7, page 51); pre-clinical development of SPM-2 (example 8); and characterization of triplebody SPM-2 (example 10-12). Therefore, instant specification disclosed triplebody SPM-2 represented by SEQ ID NO: 1, but did not disclose a protein having at least 98% sequence identity to triplebody SPM-2 represented by SEQ ID NO: 1.  The 2% or less sequence variation can occur in CDR sequences in one or more of CD33, CD16 and CD123 portions of triplebody SPM-2.  In this case, instant specification did not show that these triplebodies having variation in CDR sequences of SPM-2 also have same function as SPM-2 and have ability to bind to CD33, CD16 and CD123. Therefore, the instant specification does not provide adequate written description for instant claims encompassing triplebody proteins having 2% sequence variation in CDR sequences of SPM-2.  
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., protein having at least 98% sequence identity to the protein represented by SEQ ID NO: 1 without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens because of the claim limitation “at least 98% sequence identity” recited by subpart (d) of instant claims 8, 10, and 11).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
                

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braciak et al ("NK cells from an AML patient have recovered in remission and reached comparable cytolytic activity to that of a healthy monozygotic twin mediated by the single-chain triplebody SPM-2," J Transl Med, 11(1):289 (2013); IDS).
Braciak et al was published by inventors of instant application more than one year before EFD of instant application (02 December 2016) and therefore is available as 102 (a)(1) art.  
Regarding claims 8 and 10, Braciak et al teaches triplebody SPM-2 targeting CD123, CD16 and CD33 (abstract; page 3, left column, third paragraph).  Even though Braciak et al does not expressly teach SEQ ID NO: 1 (amino acid sequence of triplebody) and SEQ ID NO: 2 (nucleic acid encoding triplebody of SEQ ID NO: 1), Braciak et al teaches same antibody SPM-2 as the instant invention as evidenced by instant specification (page 10, third and fourth paragraph; The protein shown in SEQ ID NO: 1 corresponds to the mature protein SPM-2).  
Regarding claim 11, instant claim 11 does not recite additional component such as additive or excipient, and therefore claim 11 is also anticipated by Braciak et al.  



Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fey et al. (P23. Efficient ex vivo lysis of acute myeloid leukaemic (AML) cells mediated by triplebodies with dual-targeting capability in conjunction with natural killer cells as effectors, J Immunother Cancer, 2(Suppl 2):P14 (2014); IDS).
Fay et al was published by inventors of instant application more than one year before EFD of instant application (02 December 2016) and therefore is available as 102 (a)(1) art.  
Regarding claims 8 and 10, Fay et al teaches triplebody 33-16-123 (SPM-2) targeting CD123, CD16 and CD33 (Materials and methods; page 1, left column).  Even though Fay et al does not expressly teach SEQ ID NO: 1 (amino acid sequence of triplebody) and SEQ ID NO: 2 (nucleic acid encoding triplebody of SEQ ID NO: 1), Fay et al teaches same antibody SPM-2 as the instant invention as evidenced by instant specification (page 10, third and fourth paragraph; The protein shown in SEQ ID NO: 1 corresponds to the mature protein SPM-2).  
Regarding claim 11, instant claim 11 does not recite additional component such as additive or excipient, and therefore claim 11 is also anticipated by Fay et al.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braciak et al ("NK cells from an AML patient have recovered in remission and reached comparable cytolytic activity to that of a healthy monozygotic twin mediated by the single-chain triplebody SPM-2," J Transl Med, 11(1):289 (2013); IDS) and US2012/0148576 (hereinafter US576; PTO-892). 
Regarding claims 8 and 10-11, teachings of Braciak et al were discussed above in 102 section.
However, Braciak et al does not teach that the single chain triplebody is present in a formulation buffer comprising 20 mM histidine-HCl, pH 6.0, 300 mM NaCl and 10 % weight/volume trehalose.
Regarding claim 9, US576 teaches that the liquid formulations of the present invention are formulated into single dose vials as a sterile liquid that contains 20 mM histidine buffer at pH 6.0, 75 mM NaCl, 4% trehalose, and 0.02% Polysorbate 80 (paragraph 400). Each 1.0 mL of solution contains 10 mg of the antibody (including antibody fragment thereof) (paragraph 400).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Braciak et al and US576 to arrive at the claimed invention for the following reasons. When general condition of buffer formulation was taught by prior art, it is obvious to one of ordinary skill in the art to change the concentration of each component to find optimal conditions for the given antibody.  Finding optimal buffer condition for the given antibody is within routine skill of the skilled artisan in the art.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643